Citation Nr: 1813796	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-19 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a psychiatric disorder, to include depression, claimed as secondary to service-connected right ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 2004 to August 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO). 

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been raised by the record (in a January 2018 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for a psychiatric disorder, to include depression, claimed as secondary to service-connected right ear hearing loss, is being REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's sleep apnea was not manifested in service or for many years thereafter, and is not shown to be etiologically related to his service.


CONCLUSION OF LAW

Service connection for sleep apnea is not warranted.  38 U.S.C.A §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in February 2015.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The Agency of Original Jurisdiction (AOJ) did not arrange for a VA examination for the matter of service connection for sleep apnea.  Such examination is not needed because the record does not contain any evidence suggesting there may be a link between the Veteran's diagnosed sleep apnea and his service.  He alleges the disability is related to exposure to petroleum fumes and engine exhaust in service.  See May 2016 VA Form 9.  Absent any competent (medical) evidence suggesting that his sleep apnea might be related to his service, an examination to secure a medical nexus opinion is not necessary, as even the low threshold standard (as to when an examination is needed) endorsed by the U.S. Court of Appeals for Veterans Claims (CAVC) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is not met.  See 38 C.F.R. § 3.159 (c)(4).

Neither the Veteran nor his representative has raised any other issues with the duties to notify or assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service treatment records (STRs) are silent for complaints or findings related to sleep apnea or trouble sleeping.  On April 2006 medical examination for medical evaluation board (MEB) purposes eye troubles and sensorineural hearing loss were noted; sleep apnea was not.  In a July 2006 report of medical assessment (for separation from service purposes), the Veteran confirmed that his overall health was the same as it was on April 2006 examination.

On April 21, 2008 VA general medical examination, the Veteran denied loss of sleep.

An August 2011 VA clinical record notes that the Veteran's body mass index (BMI) was 27.9.  He was identified as "at risk" for obesity related conditions such as sleep apnea.  

A March 2014 VA clinical record notes a history of complaints of sleep problems for two years.

A June 18, 2014 VA clinical record notes reports of the Veteran waking up startled and gasping for breath.  He requested consult with a physician regarding a sleep study.

A July 2014 VA primary care record notes that the Veteran's BMI was 32.6.  The assessment was possible obstructive sleep apnea (OSA); he was advised to lose 10 percent of his body weight.

A September 22, 2014 VA pulmonary/sleep study record notes that the Veteran was referred for evaluation of "loud snoring."  He reported snoring, fatigue, trouble falling asleep, and non-refreshing sleep for the last five to six months.  Based on interview of the Veteran, the impressions were parasomnia, moderate clinical probability for OSA, snoring, and obesity.  A sleep study was scheduled.    

An October 15, 2014 sleep study produced impressions of excessive daytime sleepiness, OSA, and parasomnias.  In December 2014, the Veteran was started on a continuous positive airway pressure (CPAP) therapy.   

Analysis

The Veteran contends that he has sleep apnea due to exposure to petroleum fumes and engine exhaust in service.  It is not in dispute that the Veteran now has OSA.  Accordingly, what remains to be established is whether his sleep apnea is etiologically related to his service.

The Veteran's STRs are silent for complaints or findings related to sleep problems or sleep apnea.  On service separation examination, sleep troubles were not noted.  On April 2008 (18 months postservice) VA general medical examination, he denied loss of sleep.  The first complaints of sleep problems were noted on March 2014 evaluation to have started two years prior (approximately 2012, more than five years after separation from service).  Accordingly, service connection for sleep apnea on the basis that it became manifest in service and has continued since is not warranted.  

What remains for consideration is whether the Veteran's sleep apnea may be otherwise etiologically related to his service.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's OSA may otherwise be etiologically related to his service.  As noted above, his STRs are silent for complaints or findings related to sleep problems, and examinations conducted on separation from service and 18 months postservice were negative for sleep problems.  Postservice treatment records pertaining to sleep problems note the earliest reported date of onset as sometime in 2012, more than five years after separation from service.  Clinical evidence of record suggests that the Veteran's OSA is due to his body habitus.  He has not submitted a medical opinion or cited to medical literature in support of his claim.  

The only evidence that relates the Veteran's current OSA to his service is in his own lay statements.  However, he is a layperson, and it is not shown or alleged that he has any medical training or expertise.  Therefore, his own opinion regarding the etiology of his OSA has no probative value.  Whether a currently diagnosed sleep apnea may be related to remote service is, in the absence of onset in service and continuity thereafter, a medical question beyond the scope of lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In summary, sleep apnea is not shown to have been manifested in service; continuity of symptomatology since service is not shown; and the preponderance of the evidence is against a finding that the Veteran's current OSA is etiologically related to his service.  Accordingly, the preponderance of the evidence is against this claim, and the appeal in the matter must be denied.


ORDER

Service connection for sleep apnea is denied.


REMAND

A March 2015 rating decision denied the Veteran service connection for depression on the basis that such was not shown to have onset in service or to be etiologically related to service.  [An April 2016 Statement of the Case (SOC) readjudicated the claim as service connection for a psychiatric disorder, to include depression.]  The Veteran has set forth an alternate theory of entitlement, namely that the disability is secondary to his service-connected right ear hearing loss.  In a January 2015 statement, he rstated that his hearing loss "caused [him] to battle a constant state of depression."  In a January 2018 statement, his representative noted that VA has only considered a direct service connection theory of entitlement, and not also secondary service-connection.  

Some clinical evidence suggests that the Veteran's depression is related to his hearing loss; other records weigh against such a relationship.  Specifically, a June 18, 2014 VA mental health consult record (which notes reports of stress at work and a domestic violence incident) notes an impression of "Other Specified Depressive Disorder; Relationship Distress with Spouse."  However, a December 2, 2014 VA psychology consult record notes an assessment of "Mood Disorder due to general medical condition (hearing loss)."  Accordingly, an examination to ascertain the nature and etiology of the Veteran's psychiatric disability is necessary .  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).      

As the Veteran appears to be receiving occasional ongoing VA psychiatric treatment, and records of such treatment are clearly pertinent (and VA records are constructively of record), updated treatment records must also be obtained.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record updated (to the present, those not already associated with the record) complete clinical records of all VA psychiatric evaluations and treatment the Veteran has received since February 2017 (when the most recent VA treatment records in the record are dated).

The AOJ should also ask the Veteran to provide identifying information regarding all private psychiatric evaluations or treatment he has received (records of which are not already in the record) and to provide the authorizations necessary for VA to secure for the record complete clinical records of all such evaluations and treatment. 

The AOJ should secure for the record complete clinical records (those not already associated with the record) from all providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  After the above development is completed, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist for an advisory medical opinion regarding the nature and likely etiology of his psychiatric disability.  Based on review of the record (to include this remand and all records received pursuant to the development sought above), the examiner should respond to the following:

(a) Please identify (by diagnosis) each psychiatric disability entity found (or shown by the record during the pendency of this claim).  

(b) Please identify the likely etiology of each psychiatric disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to the Veteran's service/events therein?

(c) If the response to (b) is no (i.e. the Veteran's psychiatric disability is not directly related to his service), is it at least as likely as not (a 50% or greater probability) that it was caused or aggravated by his service-connected right ear hearing loss?  The opinion must address aggravation.  If a psychiatric disability entity is found to be unrelated to service, and to not have been caused or aggravated by a service-connected disability, please identify the etiology considered more likely.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as deemed appropriate.

3.  The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


